IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ROBERT JAMES BOWEN,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-2490

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 2, 2014.

An appeal from the Circuit Court for Duval County.
Charles Cofer, Judge.

Nancy A. Daniels, Public Defender, and Joel Arnold, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      In this appeal filed pursuant to Anders v. California, 386 U.S. 738 (1967),

the appellant challenges his convictions for burglary of a structure or conveyance

and burglary of a dwelling or structure with damages in excess of $1,000. We

affirm appellant’s convictions and sentences without comment. However, because
the appellant filed a pro se notice of appeal prior to filing his motions to withdraw

plea, we remand with directions to the trial court to enter an order dismissing, not

denying, appellant’s pro se motions to withdraw plea. See Adkinson v. State, 36
So. 3d 836 (Fla. 1st DCA 2010).

      Judgment and sentence AFFIRMED; order denying motion to withdraw plea

REVERSED with directions.

BENTON, CLARK, and ROWE, JJ., CONCUR.




                                         2